UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7641


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

FREDERICK ROOSEVELT BAKER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:02-cr-00097-RLW-1)


Submitted:    February 19, 2009               Decided:    March 10, 2009


Before KING and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frederick Roosevelt Baker, Appellant Pro Se. Olivia N. Hawkins,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Frederick Roosevelt Baker appeals the district court’s

order    denying    his   motion     for    reduction     of    sentence      under    18

U.S.C. § 3582(c)(2) (2006).                We have reviewed the record and

find    no   reversible     error.         Accordingly,        we    affirm    for    the

reasons stated by the district court.                     See United States v.

Baker,   No.   3:02-cr-00097-RLW-1          (E.D.   Va.    Aug.       1,    2008).     We

dispense     with    oral    argument       because     the         facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                           2